
	

114 HR 4973 IH: Investing in Older Americans Act of 2016
U.S. House of Representatives
2016-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4973
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2016
			Mrs. Watson Coleman introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a work opportunity tax credit for the older
			 long-term unemployed recipient, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Investing in Older Americans Act of 2016. 2.Extension and modification of work opportunity tax credit (a)Credit made permanentSection 51(c) of the Internal Revenue Code of 1986 is amended by striking paragraph (4) and redesignating paragraph (5) as paragraph (4).
			(b)Credit for hiring older long-Term unemployment recipients
 (1)In generalSection 51(d)(1) of such Code is amended by striking or at the end of subparagraph (H), by striking the period at the end of subparagraph (I) and inserting , or, and by adding at the end the following new subparagraph:
					
 (J)a qualified older long-term unemployment recipient.. (2)Qualified older long-term unemployment recipientSection 51(d) of such Code is amended by adding at the end the following new paragraph:
					
 (15)Qualified older long-term unemployment recipientThe term qualified older long-term unemployment recipient means any individual who is certified by the designated local agency— (A)as having attained age 55 on the hiring date, and
 (B)as being a qualified long-term unemployment recipient. . (3)Limitation on wages taken into accountSection 51(b)(3) of such Code is amended—
 (A)by striking subsection (d)(3)(A)(iv), and and inserting subsection (d)(3)(A)(iv),, and (B)by striking subsection (d)(3)(A)(ii)(II)) and inserting subsection (d)(3)(A)(ii)(II), and $14,000 in the case of any individual who is a qualified older long-term unemployment recipient by reason of subsection (d)(15)).
 (4)Inflation adjustmentSection 51(b) of such Code is amended by adding at the end the following:  (4)Adjustment for inflationIn the case of any taxable year beginning after 2016, the $14,000 dollar amount contained in paragraph (3) relating to qualified older long-term unemployment recipients shall be increased by an amount equal to the product of—
 (A)such dollar amount, and (B)the cost of living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
							If any increase determined under the preceding sentence is not a multiple of $50, such increase
			 shall be rounded to the next lowest multiple of $50..
 (c)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after December 31, 2015.
			
